IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 00-30647
                        Conference Calendar



JOSEPH JOHNSON; WARDELL QUEZERGUE,

                                            Plaintiffs-Appellees,

versus

TUFF N RUMBLE MANAGEMENT, INC., Etc; ET AL.,

                                            Defendants,

JOE JONES, JR., doing business as Melder Publishing,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-1374-R
                       --------------------
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     After Joe Jones, Jr., filed a notice of appeal from the

district court’s order granting the plaintiff-appellees’ motion

for summary judgment and imposing sanctions against him pursuant

to Fed. R. Civ. P. 11, the clerk of this court ordered the

parties to brief the issue whether this court had jurisdiction

over the appeal.   Jones has not done so.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30647
                                 -2-

     Under 28 U.S.C. § 1291, federal appellate courts have

jurisdiction over appeals from final orders and "a small class of

orders, which finally determine issues separate from the merits

of the case, which have been deemed appealable as collateral

orders."   See Dardar v. Lafourche Realty Co., Inc., 849 F.2d 955,

957 (5th Cir. 1988).   The district court’s summary-judgment

determination that Jones did not own a copyright interest does

not conclusively determine the copyright-infringement claim and

thus does not fall under the collateral-order doctrine.    See

Matter of Aucoin, 35 F.3d 167, 170 (5th Cir. 1994); Lakedreams v.

Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).   The court’s order

awarding Rule 11 sanctions is not final under § 1291 and is not

appealable pursuant to the collateral-order doctrine.     Click v.

Abilene Nat’l Bank, 822 F.2d 544, 545 (5th Cir. 1987).

Accordingly, the appeal is DISMISSED for lack of jurisdiction.

See Fed. R. App. P. 34(a)(2).   All outstanding motions are

DENIED.    In addition, we IMPOSE a $500 sanction against Jones for

filing this frivolous appeal and for the contumacious language in

his appellate filings.